Citation Nr: 0026591	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  95-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for right shoulder 
disability, to include recurrent dislocation and post-
operative residuals, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1989 to June 1993. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that continued a noncompensable rating for 
service-connected right shoulder condition.  The veteran 
appealed for an increased (compensable) rating. 

In a December 1995 Hearing Officer Decision, a 10 percent 
rating was assigned for recurrent dislocation of the right 
shoulder.  Inasmuch as a higher evaluation is potentially 
available, and as the issue of an increased rating was 
already in appellate status at the time of the December 1995 
rating action, the Board will consider entitlement to an 
increased rating for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In May 1999, the Board remanded the case to the RO for 
additional development.  All requested development has been 
accomplished to the extent possible. 


FINDING OF FACT

The veteran failed to report without good cause for VA 
examinations scheduled in December 1999 and February 2000 to 
determine the severity of his right shoulder disability.


CONCLUSION OF LAW

The claim for an increased evaluation for right shoulder 
disability, to include recurrent dislocation and post-
operative residuals, is denied for failure to report for a 
required VA medical examination.  38 C.F.R. § 3.655(a), (b) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992). 

A.  Factual Background

Service connection was established for a right shoulder 
condition in a February 1994 RO rating decision.  A 
noncompensable rating was assigned.  

A February 1995 VA general medical examination report notes 
right shoulder range of motion to 150 degrees of forward 
motion; 130 degrees of abduction; external rotation to about 
45 degrees; and, internal rotation to 30 degrees, all with 
discomfort.  Muscle tone and sensation appeared to be normal.  
The diagnoses were history of habitual dislocation of the 
right shoulder; and, status post surgical repair times two, 
presently symptomatic.  The examiner noted that no previous 
records were available for review and strongly suggested that 
the rating board obtain and review those records.  

In a March 1995 rating decision, the RO continued a 
noncompensable rating.  

In an April 1995 notice of disagreement, the veteran reported 
that surgical clamps had come loose and that another 
operation was necessary.

The veteran testified before an RO hearing officer in 
September 1995 that he has missed work and cannot do other 
activities because of the right shoulder.  He attributed 
finger numbness to nerve damage due to the right shoulder 
disability.

Three days prior to scheduled VA examinations in November 
1995, the veteran's representative called the RO and informed 
them that the veteran could not make the scheduled VA 
examinations because he was recovering from recent shoulder 
surgery.

A note in the claims file indicates that the examinations for 
joints and peripheral nerves were canceled in November 1995 
because the veteran had withdrawn the claim.  

In a December 1995 hearing officer decision, a 10 percent 
rating was assigned for the right (minor) shoulder under 
Diagnostic Code 5208-7804 effective from February 1995, the 
date of VA examination.

According to an August 1997 VA peripheral nerves examination 
report, the veteran had undergone three surgeries for right 
shoulder pain, popping, and partial dislocation.  Right 
shoulder range of motion was to 100 degrees of abduction 
actively and 110 degrees passively.  There was numbness in 
the right hand, forearm, and deltoid aggravated by lifting 
his arm over his head.  Strength was stable and he could lift 
more than 50 pounds using both arms at once.  The right 
shoulder disability did not limit him in his job as a plastic 
fabricator.  He was on no medications and reportedly had no 
recent X-rays, EMGs (electromyography) or MRIs (magnetic 
resonance imaging).  The diagnoses were right arm and hand 
paresthesia, residual numbness suggestive of thoracic outlet 
syndrome conceivably due to prior surgery and scar tissue 
around the right shoulder; and, motor systems intact.  The 
examiner noted that the veteran refused an EMG, which was 
offered.  

During a September 1997 VA joints examination, the veteran 
reported that he worked in heavy manual labor as a fabricator 
of acid tanks.  He reported occasional thumb and finger 
numbness since his recent shoulder operation.  Right shoulder 
range of motion was to 140 degrees of forward motion; 120 
degrees of abduction; external rotation to 40 degrees; and, 
internal rotation to L1 degrees.  There were several well-
healed surgical scars.  There was apprehension at 120 degrees 
of forward extension, 90 degrees of abduction and at 30 
degrees of external and internal rotation.  The veteran was 
quite muscular and the humeral head could not be palpated but 
did appear to sublux anteriorly and inferiorly on stress 
testing.  The examiner noted that the veteran did not have 
hyper-mobile joints and had no more than 5 degrees of 
hyperextension at the metacarpophalangeal (MCP) joints.  X-
rays showed suture anchors in place and a screw and washer 
through the coracoid.  The assessment was recurrent post-
traumatic anterior subluxation of the right shoulder with 
abnormal shoulder functioning.  Degenerative joint disease 
was anticipated in the future.  

In May 1999, the Board remanded the case to the RO with 
instructions to obtain the November 1995 private surgery 
records.  The Board also requested consideration of 
additional disability due to pain, incoordination, fatigue, 
weakness, or flare-ups and whether any additional right 
shoulder symptoms were related to the service-connected 
disability.  

In November 1999, the RO informed the veteran that failure to 
report for VA examination could result in denial of the 
claim. 

The veteran failed to report for VA examinations scheduled in 
December 1999 and February 2000 to evaluate his right 
shoulder disability, although the claims files reflects that 
he did call to say that he could not make it to appointments 
scheduled in February 2000.  He also failed to execute and 
return releases so that the RO could obtain private medical 
reports that might contain information favorable to his 
claim.  He did not provide any reason for failing to report 
for examinations or failing to execute the release.

B. Legal Analysis

The veteran's claim for an increased evaluation for right 
shoulder disability, to include recurrent dislocation and 
post-operative residuals, is well grounded, meaning it is 
plausible.  No further assistance to the appellant is 
required to comply with VA's duty to assist him, for the 
reasons stated herein.  38 U.S.C.A. § 5107(a) (West 1991).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).

The evidence reveals that the RO advised the veteran that he 
would be scheduled for a VA medical examination and that his 
failure to report for this examination could result in the 
denial of his claim.  Subsequently, the veteran failed to 
report for VA examinations scheduled to determine the 
severity of his right shoulder disability, to include 
recurrent dislocation and post-operative residuals, without 
giving good reasons for not reporting for the scheduled 
examinations.

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim. The duty 
to assist is not always a one-way street, nor is it a blind 
alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  He has not 
shown good cause for his failure to report for the scheduled 
examinations.  Hence, his claim for an increased evaluation 
for right shoulder disability, to include recurrent 
dislocation and post-operative residuals, is denied for 
failure to report for a necessary VA medical examination 
without good cause under the above noted regulations.

The veteran is advised that he may submit another claim for 
an increased evaluation for right shoulder disability, to 
include recurrent dislocation and post-operative residuals, 
at any time by notifying the RO of such an intention and of 
his willingness to report for a VA medical examination.





ORDER

The claim for an increased evaluation for right shoulder 
disability, to include recurrent dislocation and post-
operative residuals, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals




